DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Final Action filed on 1/14/2022 is acknowledged.
Applicant amended claim 14.
	
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/15/2022 has been entered.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2016/0358921) (hereafter Park).
20Regarding claim 14, Park discloses an integrated circuit structure, comprising: 
a first gate electrode 230A (Fig. 3C, paragraph 0076) over a top and sidewalls of a semiconductor fin (vertical portion of 201 in Fig. 3C; and see I-I’ in Fig. 1), the first gate electrode 230A (Fig. 3C) comprising a first workfunction material layer 233a (Fig. 3C, paragraph 
a second gate electrode 230B (Fig. 3C, paragraph 0076) over the top and sidewalls of the semiconductor fin (vertical portion of 201 in Fig. 3C; and see II-II’ in Fig. 1), the second gate electrode 230B (Fig. 3C) comprising a second workfunction material layer 234a (Fig. 3C, paragraph 0077) having a second U-shaped structure, the second workfunction material layer 234a (Fig. 3C; and see paragraph 0078, wherein “The first lower NMOS gate barrier pattern 233a may include a metal material different than the second lower NMOS gate barrier pattern 234a”) different in composition from the first workfunction material layer 233a (Fig. 3C), wherein the second gate electrode 230B (Fig. 3C) does not include the first workfunction material layer 233a (Fig. 3C), and wherein the first gate electrode 230A (Fig. 3C) does not include the second workfunction material layer 234a (Fig. 3C).  
Regarding claim 15, Park further discloses the integrated circuit structure of claim 14, wherein the first workfunction material layer 233a (Fig. 3C, paragraph 0077, wherein “a first lower NMOS gate barrier pattern 233a”) 
30and the second workfunction material layer 234a (Fig. 3C, paragraph 0077, wherein “a second lower NMOS gate barrier pattern 234a”) are N-type workfunction material layers.  
Regarding claim 16, Park (utilized different elements for a first gate electrode and a second gate electrode as applied in claim 14 in the above) discloses an integrated circuit structure, comprising:
a first gate electrode 250A (Fig. 3C, paragraph 0076) over a top and sidewalls of a semiconductor fin (vertical portion of 201 in Fig. 3C; and see III-III’ in Fig. 1), the first gate electrode 250A (Fig. 3C) comprising a first workfunction material layer 253a (Fig. 3C, paragraph 0079) having a first U-shaped structure; and 
a second gate electrode 250B (Fig. 3C, paragraph 0076) over the top and sidewalls of the semiconductor fin (vertical portion of 201 in Fig. 3C; and see IV-IV’ in Fig. 1), the second gate electrode 250B (Fig. 3C) comprising a second workfunction material layer 254a (Fig. 3C, 
wherein the first workfunction material layer 253a (Fig. 3C, paragraph 0084, wherein “the first lower PMOS gate barrier pattern 253a”) and the second workfunction material layer 254a (Fig. 3C, paragraph 0084, wherein “the second lower PMOS gate barrier pattern 254a”) are P-type workfunction material layers.  
35	Regarding claim 17, Park (utilized different elements for a second gate electrode as applied in claim 14 in the above) discloses an integrated circuit structure, comprising: 
a first gate electrode 250A (Fig. 3C, paragraph 0076) over a top and sidewalls of a semiconductor fin (vertical portion of 201 in Fig. 3C; and see III-III’ in Fig. 1), the first gate electrode 250A (Fig. 3C) comprising a first workfunction material layer 253a (Fig. 3C, paragraph 0079) having a first U-shaped structure; and 
a second gate electrode 230B (Fig. 3C, paragraph 0076) over the top and sidewalls of the semiconductor fin (vertical portion of 201 in Fig. 3C; and see II-II’ in Fig. 1), the second gate electrode 230B (Fig. 3C) comprising a second workfunction material layer 234a (Fig. 3C, paragraph 0077) having a second U-shaped structure, the second workfunction material layer 234a (Fig. 3C, paragraph 0078, wherein “the second lower NMOS gate barrier pattern 234a”) different in composition from the first workfunction material layer 253a (Fig. 3C, paragraph 0079, wherein “a first lower PMOS gate barrier pattern 253a”), wherein the second gate electrode 230B (Fig. 3C) does not include the first workfunction material layer 253a (Fig. 3C), and wherein the first gate electrode 250A (Fig. 3C) does not include the second workfunction material layer 
wherein the first workfunction material layer 253a (Fig. 3C, paragraph 0079, wherein “a first lower PMOS gate barrier pattern 253a”) is a P-type workfunction material layer, and the second workfunction material layer 234a (Fig. 3C, paragraph 0078, wherein “the second lower NMOS gate barrier pattern 234a”) is an N-type23WO 2019/066775PCT/US2017/053430 workfunction material layer.  
Regarding claim 18, Park further discloses the integrated circuit structure of claim 14, further comprising: a third gate electrode 250A (Fig. 3C, paragraph 0076) over the top and sidewalls of the semiconductor fin (vertical portion of 201 in Fig. 3C; and see III-III’ in Fig. 1), the third gate 5electrode 250A (Fig. 3C) comprising a third workfunction material layer 253a (Fig. 3C, paragraph 0079, wherein “a first lower PMOS gate barrier pattern 253a”) different in composition from the first workfunction material layer 233a (Fig. 3C, paragraph 0077, wherein “a first lower NMOS gate barrier pattern 233a”) and different from the second workfunction material layer 234a (Fig. 3C, paragraph 0077, wherein “a second lower NMOS gate barrier pattern 234a”).  
Regarding claim 19, Park further discloses the integrated circuit structure of claim 14, further comprising: a common conductive fill material 237 (Fig. 3C, paragraph 0070) above the first workfunction material layer 233a (Fig. 3C), and above 10the second workfunction material layer 234a (Fig. 3C).  
Regarding claim 20, Park further discloses the integrated circuit structure of claim 14, further comprising: a common gate dielectric layer 232 (Fig. 3C, paragraph 0071) below the first workfunction material layer 233a (Fig. 3C), and below the second workfunction material layer 234a (Fig. 3C).

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Park et al. (US 2016/0358921), discloses 5the first gate electrode 
In addition, a closest prior art, Patil et al. (US 9698241 B1), discloses forming a plurality of gate trenches 30 (Fig. 4) in a dielectric layer 28 (Fig. 4) above a substrate 12 (Fig. 4); forming a first workfunction material layer 50 (Fig. 10) in the first (right 30 in Fig. 10) of the plurality of gate trenches 30 (Fig. 4) 20and over the first mask 42 (Fig. 10); and forming a second workfunction material layer 40 (Fig. 7) in the second (left 30 in Fig. 9) of the plurality of gate trenches 30 (Fig. 4) but fails to teach forming a second mask over the plurality of gate trenches, the second mask exposing a 25second of the plurality of gate trenches and covering remaining ones of the plurality of gate trenches; forming a second workfunction material layer over the second mask; and removing a sacrificial portion of the second workfunction material layer and removing 30the second mask to leave a remaining portion of the second workfunction material 

A closest prior art, Park et al. (US 2016/0358921), discloses an integrated circuit structure, comprising: 5a first gate electrode 150A (Fig. 2B, paragraph 0025) above a substrate 101 (Fig. 2B, paragraph 0025), the first gate electrode comprising a first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”); a second gate electrode 130A (Fig. 2B, paragraph 0025) above the substrate 101 (Fig. 2B), the second gate electrode 130A (Fig. 2B) comprising a second workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”) different in composition from the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”), wherein the second gate electrode 130A (Fig. 2B) does not include (see paragraphs 0036-0039, wherein 133, 135, 136, and 137 have other materials than TiSiN) the first workfunction material layer 153 (Fig. 2B, paragraph 0045, wherein “titanium silicon nitride (TiSiN)”), 10and wherein the first gate electrode 150A (Fig. 2B) does not include (see paragraphs 0045-0049, wherein 153, 155, 156, and 157 have other materials than TiN) the second workfunction material layer 133 (Fig. 2B, paragraph 0036, wherein “titanium nitride (TiN)”); and 
a third gate electrode 130B (Fig. 2B, paragraph 0025) above the substrate 101 (Fig. 2B, paragraph 0025) but fails to teach the third gate electrode comprising a third workfunction material layer different in composition from the first workfunction material layer and the second workfunction material layer, wherein the third gate electrode does not include the first workfunction material layer and does not include the second workfunction material layer, 15and wherein the first and second gate electrodes do not include the third workfunction material layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend 
	In addition, a closest prior art, Patil et al. (US 9698241 B1), discloses a method of fabricating an integrated circuit structure, the method comprising: forming a plurality of gate trenches 30 (Fig. 4) in a dielectric layer 28 (Fig. 4) above a substrate 12 (Fig. 4); forming a first mask 42 (Fig. 9) over the plurality of gate trenches 30 (Fig. 9), the first mask exposing a first (right 30 in Fig. 9) of the plurality of gate trenches and covering remaining ones (left 30 in Fig. 9) of the plurality of gate trenches; forming a first workfunction material layer 50 (Fig. 10) in the first (right 30 in Fig. 10) of the plurality of gate trenches 30 (Fig. 4) 20and over the first mask 42 (Fig. 10); removing (see Fig. 11) a sacrificial portion of the first workfunction material layer 50 (Fig. 11) and removing the first mask 42 (Fig. 10) to leave a remaining portion of the first workfunction material layer 50 (Fig. 11) in the first (right 30 in Fig. 9) of the plurality of gate trenches; and forming a second workfunction material layer 40 (Fig. 7) in the second (left 30 in Fig. 9) of the plurality of gate trenches 30 (Fig. 4) but fails to teach forming a second mask over the plurality of gate trenches, the second mask exposing a 25second of the plurality of gate trenches and covering remaining ones of the plurality of gate trenches; forming a second workfunction material layer over the second mask; and removing a sacrificial portion of the second workfunction material layer and removing 30the second mask to leave a remaining portion of the second workfunction material layer in the second of the plurality of gate trenches as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-13 depend on claim 9.

Response to Arguments
1.     	Applicant's arguments filed 1/14/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 14-20 have been considered but are moot 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813